DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14, 16, 18-21, and 23 are pending and examined below. This action is in response to the claims filed 12/17/21.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 12/17/21, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 12/17/21. 35 U.S.C. § 103 rejections are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 14, 16, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brulez et al. (US 2016/0297522) in view of Hong et al. (US 2017/0329325) and Lian (US 9,568,995).

Regarding claims 1, 14, and 20, Brulez discloses a drone immersion piloting system including head-mounted display glasses for controlling an unmanned aerial vehicle (UAV), comprising (Figs. 1-2b): 
a screen configured to display a movable mark on the screen of virtual reality (VR) glasses (Figs. 2a-2b and ¶63-64 – drone heading indicator CD corresponding to the recited movable mark); and 
at least one processor configured to (¶34 – digital processing means corresponding to the recited processor): 
acquire input information of a user (¶63-68 – head movement corresponding to the recited input information); and 
move, according to the input information, the movable mark to control the UAV (¶62-65 – head movement to control drone heading indicator corresponding to the recited move the . 
While Brulez does disclose moving the drone heading indicator CD corresponding with movement of the drone, it does not explicitly disclose the movement of the mark causing a movement of the drone however Hong discloses a control device for a flying bot including according to an instruction converted by the moving of the movable mark (¶101 and Figs. 4C-D – user input for a specific point of the display elements 450 and 460A-B correspond to the recited user moving a movable mark which the controller may recognize as user’s input for moving the flying bod to a position on the map corresponding to the point.  The combination of the VR head movement moving the CD of Brulez with the movable mark movement control of Hong fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the VR head movement moving the CD of Brulez with the movable mark movement control of Hong in order to provide an effective and easy method of controlling a flying bot (Hong - ¶4-5).
While Brulez in view of Hong does disclose a system of moving a movable mark utilizing a VR headset, it does not disclose acquiring information utilizing only a head mounted display without an external control device and moving utilizing that information however Lian discloses a remote driving system utilizing a VR HMD including acquiring input information of a user through the VR glasses without an external control device to move the UAV (Col 5, Line 34 – Col 6, Line 67 - Based on the determined posture information, server 108 can determine a direction at which the user 202 is looking at in the virtual environment. With this 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the HMD controls of Lian with the movable mark determination of Hong and the VR head movement controls of Brulez in order to immerse a user in a three-dimensional virtual world and so that the graphics of the three-dimensional world can be rendered from the user's viewpoint (Lian – Col 1, Lines 22-34).

Regarding claim 2, Brulez further discloses the input information includes direction information for moving the movable mark input by the user through an input device (¶63-68 – head movement corresponding to the recited input information where head movement includes direction and posture). 

Regarding claims 3, 4, and 16, Brulez further discloses the input information includes posture information of the user (¶63-68 – head movement corresponding to the recited input information where head movement includes direction and posture),
the posture information includes at least one of a yaw angle or a pitch angle (¶63-68 – head movement corresponding to the recited input information where head movement . 

Regarding claim 5, Brulez further discloses acquiring the input information includes acquiring the yaw angle and the pitch angle of a head of the user sensed by an inertial measurement unit (IMU) (¶50).

Regarding claim 11, Brulez does not explicitly disclose manually selecting a target however Hong further discloses receiving the selection instruction includes (¶47);
receiving the selection instruction input by the user through eye movement; or 
selecting the target object after the movable mark has stayed on the target object for a period of time; or 
receiving the selection instruction input by the user through clicking a virtual keyboard (¶47 - a touch type input unit may be configured as a virtual key, a soft key, or a visual key displayed on a touch screen through software processing, or may be configured as a touch key disposed on a portion other than the touch screen).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the VR head movement moving the CD of Brulez with the movable mark movement control of Hong in order to provide an effective and easy method of controlling a flying bot (Hong - ¶4-5).


 moving the movable mark according to the input information (Figs. 2a-2b and ¶63-64 – drone heading indicator CD corresponding to the recited movable mark)
includes moving the movable mark according to the input information without changing an image captured by the UAV and displayed on the screen of the VR glasses (Figs. 2a-b, Fig. 3 and ¶62-64 – movement of the CD corresponding to the recited movement of the movable mark changes the intended optical centre of the image where upon the movement of the CD, where an angular component of difference in pitch direction and an angular component of difference in yaw direction, and these components are sent to the drone 10 at step 316, therefor the movement of the CD causes the angular displacement of the drone, but between calculating and sending of the change (elements 306-316) the image is not changed because the drone hasn’t moved, if it had the CD would be in the center of the new image as in Fig. 2a).

Regarding claim 23, Brulez further discloses moving the movable mark according to the input information includes: selecting a target object displayed on the screen (¶62-65 – head movement to control drone heading indicator corresponding to the recited move the movable mark to control the UAV given the control of the drone heading provides control to the UAV): 
While Brulez does disclose moving the drone heading indicator CD corresponding with movement of the drone, it does not explicitly disclose moving a movable mark for a certain period of time or utilizing eye movement, however Hong further discloses according to a selection instruction input by the user through eye movement (¶72-73 - determine a ; or 
after the movable mark has stayed on the target object for a period of time (¶72-73, ¶101 and Fig. 4C - the controller 110 may recognize the user's eyes and switch a flight control mode of the flying bot 180 on the basis of a time duration in which the user's eyes are recognized where the user input for a specific point of the display elements 450 and 460A-B correspond to the recited user moving a movable mark which the controller may recognize as user’s input for moving the flying bod to a position on the map corresponding to the point).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the VR head movement moving the CD of Brulez with the movable mark movement control of Hong in order to provide an effective and easy method of controlling a flying bot (Hong - ¶4-5).


Claims 6-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brulez et al. (US 2016/0297522), as applied to claims 5 and 17 above, in view of Gariepy et al. (US 2010/0084513).

Regarding claims 6 and 18, Brulez further discloses the at least one processor is further configured to: determine, according to the yaw angle and the pitch angle, a position of the movable mark on a screen (¶62-64 and Figs. 2a-2b - an angular component of difference controls movement of CD corresponding to the recited angle controls position of movable mark).
select, according to the position of the movable mark on the screen, a target object displayed on the screen (¶92 and ¶103 – user input to select targets on the map based on given target pixel coordinates where the control display may be a head-mounted display ¶56).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone immersion piloting system of Brulez with the target selection controls of Gariepy in order to provide a simplified user-interface that allows a user with little or no training or experience, e.g. no special skills, to effectively operate a hovering UAV or group of hovering UAVs (Gariepy - ¶7).

Regarding claim 7, Brulez further discloses determining, according to the yaw angle and the pitch angle, the position of the movable mark on the screen includes: determining, according to the yaw angle, a coordinate of the movable mark in a horizontal direction of the screen; and determining, according to the pitch angle, a coordinate of the movable mark in a vertical direction of the screen (¶17 - around the yaw axis (laterally) and preferably also around the pitch axis ( upward and downward) and ¶62-64 and Figs. 2a-2b disclose the yaw rotation corresponding to a horizontal mark movement). 

Regarding claim 8, Brulez further discloses determining, according to the yaw angle, the coordinate of the movable mark in the horizontal direction of the screen includes: determining, according to the yaw angle of the head of the user sensed by the IMU for once, the coordinate of the movable mark in the horizontal direction of the screen; and determining, according to the pitch angle, the coordinate of the movable mark in the vertical direction of the screen includes: determining, according to the pitch angle of the head of the user sensed by the IMU for once, the coordinate of the movable mark in the vertical direction of the screen (¶17 - around the yaw axis (laterally) and preferably also around the pitch axis ( upward and downward) and ¶62-64 and Figs. 2a-2b disclose the yaw rotation corresponding to a horizontal mark movement where the head movement is sensed by an inertial unit corresponding to the recited IMU ¶50). 

Regarding claim 9, Brulez further discloses determining, according to the yaw angle, the coordinate of the movable mark in the horizontal direction of the screen includes: determining, according to an angle difference between two yaw angles of the head of the user sensed by the IMU, a coordinate offset of the movable mark in the horizontal direction of the screen; and determining, according to the pitch angle, the coordinate of the movable mark in the vertical direction of the screen includes: determining, according to an angle difference between two pitch angles of the head of the user sensed by the IMU, a coordinate offset of the movable mark in the vertical direction of the screen (¶17 - around the yaw axis (laterally) and preferably also around the pitch axis ( upward and downward) and ¶62-64 and Figs. 2a-2b disclose the difference in yaw rotation controls the corresponding to a horizontal mark movement where the head movement is sensed by an inertial unit corresponding to the recited IMU ¶50).

Regarding claims 10 and 19, while Brulez discloses the movement of the movable mark on the display based on user input it does not disclose the selection of a target based on the screen positioning however Gariepy further discloses the at least one processor is further configured to adjust the position of the movable mark on the screen to point the movable mark to the target object; the head-mounted display glasses further comprising: a receiver coupled to the at least one processor and configured to receive a selection instruction, the selection instruction being used to select the target object (¶92 and ¶103 – user input to select targets on the map based on given target pixel coordinates where the control display may be a head-mounted display ¶56).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone immersion piloting system of Brulez with the target selection controls of Gariepy in order to provide a simplified user-interface that allows a user with little or no training or experience, e.g. no special skills, to effectively operate a hovering UAV or group of hovering UAVs (Gariepy - ¶7).

Regarding claim 12, Brulez does not explicitly disclose acquiring status information however Gariepy further discloses acquiring status information of the UAV; and synchronizing, according to the acquired status information of the UAV, status information of the UAV stored locally (¶57 - The UAV status window 80 displays information regarding status of various aspects of the UAV 20 including camera footage and positioning information as well as logging UAV state in a data storage ¶75). 


Regarding claim 13, Brulez does not explicitly disclose acquiring status information however Gariepy further discloses acquiring the status information of the UAV includes (¶57 - The UAV status window 80 displays information regarding status of various aspects of the UAV 20, the use of the term ‘or’ provides only one of the following must be present to consist of the claimed elements): 
sending a request for acquiring the status information to the UAV, and receiving the status information sent by the UAV; or 
receiving the status information broadcast by the UAV (¶53 and Fig. 5 – wireless communication between UAV and control station through communication network to a plurality of UAVs or stations corresponding to the recited receiving status broadcast by UAV).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone immersion piloting system of Brulez with the status information of Gariepy in order to provide a simplified user-interface that allows a user with little or no training or experience, e.g. no special skills, to effectively operate a hovering UAV or group of hovering UAVs (Gariepy - ¶7).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bear et al. (US 2017/0032570) discloses a head mounted display for navigating a virtual environment including utilization of head and eye control functions (¶75).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.J.R./Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665